DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. All arguments raised by Applicant on 19 January 2021 have been addressed in the Advisory Action mailed on 3 February 2021, see Section 12 for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annati et al – hereafter Annati – (US 20160265553 A1) in view of Correll (WO 2015195332 A1).
Annati teaches a turbocharger (Fig.1), comprising: 
a shaft (Fig.1, 18); 
a turbine (Fig.1, 14) configured to expand a first medium, comprising: 
a turbine housing (Fig.1, 42); and 
a turbine rotor (Fig.1, 34); 
a compressor (Fig.1, 12) configured to compress a second medium utilizing energy extracted in the turbine during expansion of the first medium, and comprising: 
a compressor housing (Fig.1, 40); and 
a compressor rotor (Fig.1, 16) that is coupled to the turbine rotor via the shaft; 
a bearing housing having a flange (Fig.1, 44; Fig.8, 44/344), arranged between the turbine housing and the compressor housing, and in which the shaft is mounted (Fig.1); 
a fastener comprising an arcuate segment (Fig.8, 312; ¶50, note “clamping plate 312 may also have one or more segments similar to first clamping plate segment 292, second clamping plate segment 294, and third clamping plate segment 296”);  
an inflow housing (Fig.8, 320) of the turbine housing is connected to the bearing housing via the fastener such that the fastener is mounted via second fasteners (Fig.8, 48), to a flange (Fig.8, where 
wherein the fastener is resiliently deformable and provides a preloading force (¶66; note “Supporting clamping plate 312 on turbine wall lip 336 and bearing housing flange 344 may also allow clamping plate 312 to bend into turbine flange recess 334 as bolts 48 are turned. Bending of clamping plate 312 may help ensure tensile load is generated along a longitudinal axis of bolts 48 while reducing bending loads on bolts 48.”).
Annati does not explicitly teach the fastener having a plurality of pocket-like recesses and the second fasteners being arranged at least partially in the plurality of pocket-like recesses.
Correll teaches a turbocharger (Fig.1) including a turbine housing (Fig.1, 10), a compressor housing (Fig.1, 30) and a bearing housing (Fig.1, 6). Correll further teaches the turbocharger including a fastener (Fig.2, 80) having a plurality of pocket-like recesses (Fig.4, 82/90) and second fasteners (Fig.2, 62/92) being arranged at least partially in the plurality of pocket-like recesses, said configuration ensures second fasteners are not subject to high bending stresses (page 7 line 3-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the turbocharger of Annati by having the fastener having a plurality of pocket-like recesses and the second fasteners being arranged at least partially in the plurality of pocket-like recesses as taught by Correll because this would ensure second fasteners are not subject to high bending stresses.

Allowable Subject Matter
Claims 1-3 are allowed.

A statement of reasons for the indication of allowable subject matter is included in the Final Rejection mailed on 13 October 2020, see Section 13.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JUAN G FLORES/Examiner, Art Unit 3745                                                                                                                                                                                                        





/JUAN G FLORES/Examiner, Art Unit 3745